Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 17 May 2022. Claims 1-4, 7, 9-12, 15, 17-21 have been amended. Claims 1-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 7, 9, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (US 5,848,425) in view of Chono (US 2011/0313291 A1).

Claim 1. Lowry discloses a computing system comprising: a processor configured 
to receive a first dataset and a second dataset, data values may be represented in a grid with intersecting orthogonal planes that are associated with the three axes (X, Y, Z) of the grid and intersect the grid in a particular location and orientation to highlight selected data entries (C 4 L 46-53) data displayed in each respective plane can represent different, but related, parameters, e.g. revenue generated by the electronics industry in Columbia in 1994, or revenue generated by the pharmaceuticals industry in the United States in 1989 (C 5 L 26-41), 
correlate a plurality of values from the first dataset that represent changes to a first value within the first dataset over time with a plurality of values from the second dataset which represent changes in value to a second value within the second dataset over time, respectively, based on a data attribute shared between the first and second datasets, a label that is not associated with a particular plane, but indicates a subject related to each plane, for example, each plane, “country”, “industry”, and “year” are related to “revenue” in billions of dollars (C 5 L 27-34) The data for each plane is related by the label attribute “revenue” in billions, and it is clear that data for two of the non-year (time) intersecting planes, e.g. “country” and “industry” may be viewed at specific “year” (time) values; and 
generate a plurality of rotational three-dimensional (3D) objects which each include a different data value from the first data set and a correlated data value from the second data set, respectively, each rotational 3D object comprising a first component having a dynamic size representing a respective data value of the first dataset and a second component having a dynamic size representing a correlated data value from the second dataset, a line intersects selected data entries in a grid and graphically represents the values of the selected data entries that may be represented graphically by a two dimensional bar, a three dimensional bar, or other appropriate graphics to convey to the user the relative values of the data entries intersected by the line which may be represented by a bar graph with a height adjusted to the value of the associated data entry for visualizing selected data entries the in grid (C 5 L 48-63) the selected data entries may be defined by a line intersecting the data entries of the grid, a selected cluster of the data entries of the grid in two dimensional or three dimensional space or a plane of the data entries of the grid (C 5 L 65 – C 6 L 3) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) each of the line may be translated, rotated, or otherwise manipulated through the grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) It is clear that a user may manipulate the grid so as to expose a two-dimensional view of the grid and view a line intersecting the data entries of the grid from two dimensions; 
wherein each rotational 3D object is positioned at a different cell in the [2D] array, includes its own respective static axis of rotation, and is independently rotatable with respect to other rotational 3D objects positioned in the [2D] array, and each rotational 3D object comprises respective first and second components displayed adjacent to each other with a respective static axis of rotation positioned in between, a line may intersect the data entries of the grid and values along the line (representing a value, “revenue” for given other data entries, “industries”, “years”, “countries”) are represented by bar graphs wherein the height is adjusted to represent the value of the data entry at the intersection of the given other data entries (C 5 L 48-61, Fig 3) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31) each of the line may be translated, rotated, or otherwise manipulated through the grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) It is clear that different lines (100, 104) representing data entries for the intersections of the lines and the data entries of the grid may represent different data entry values as bar graphs, and each line may be rotated;
such that corresponding time-dependent changes to the respective first and second values from the first and second datasets are represented by respective sizes of the first and second components in three dimensions, the data entry items along a line may be represented by two-dimensional or three-dimensional graphics (bars) to convey to the user the relative values of the data entries intersected by a line, wherein the height of a bar represents the value of a data entry for comparison of the data entries; a line 108 traverses the time (year) plane and the data values vary in at least “country” plane (C 5 L 11-63, Fig 3) and lines may be rotated through the grid to visually display the values of different data entries intersecting line (C 8 L 34-37) if the grid is oriented to display a two-dimensional face of the grid such that lines 100 and 104 are vertical instead of horizontal, then the three-dimensional bars will protrude from the lines 100 and 104, and the heights of the bars represent the values of the data entries with respect to the year (time), and 
in response to receipt of a selection of a rotational 3D object in the [2D] array via the user interface, separately rotate the selected rotational 3D object about its respective stationary axis of rotation from among the plurality of rotational 3D objects therebyAmendment and Response to February 18, 2022 Office Action creating different [2D] views of first and second components of the selected rotational 3D object within the [2D] array while other rotational 3D objects are not rotated, the data entries of the grid are represented by values along a line (representing a value, “revenue” for given other data entries, “industries”, “years”, “countries”) and are represented by bar graphs wherein the height is adjusted to represent the value of the data entry at the intersection of the given other data entries (C 5 L 48-61, Fig 3) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31) each of the line may be translated, rotated, or otherwise manipulated through the grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) As stated above, if the grid is oriented to display a two-dimensional face of the grid such that lines 100 and 104 are vertical, then the bar graphs representing the data entry values will protrude away from the line and each bar graph will represent the data value of the line at specific times, and the user may rotate any of the lines intersecting the grid.

Lowry does not explicitly disclose display a two-dimensional (2D) array of the plurality of rotational 3D objects within a user interface, as disclosed in the claims. However, Lowry discloses the selected data entries may be defined by a selected cluster of data entries in two dimensional (or three dimensional) space and the graphics associated with the data entries may be two dimensional (or three dimensional) bar charts, line graphs, pie charts (C 5 L 65 – C 6 L 6) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31). That is, while Lowry appears to disclose that the grid of data may be rotated, or otherwise oriented, to display a single face of the grid, and then each line with graphic objects representing a series of data entry items within a plane, for example, lines 100, 104, and 109 shown in Fig 3, may be viewed so as to appear to be two dimensionally, neither the written description nor the figures of Lowry explicitly describe this embodiment. In the same field of invention, Chono discloses displaying an array of two-dimensional images representing a three-dimensional, wherein at least some of the two-dimensional images represent rotated views of the three-dimensional image (P. 0050, Fig 2) about a rotary axis (P. 0078). In Fig 2 of Chono, the top row of two-dimensional images represent two-dimensional views of the three-dimensional image 208 rotated through different angles of rotation about a vertical axis. Note also that the line 109 in Fig 3 of Lowry may be rotated about a vertical axis. Therefore, considering the teachings of Lowry and Chono, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine display a two-dimensional (2D) array of the plurality of rotational 3D objects within a user interface with the teachings of Lowry with the motivation to provide a more efficient and intuitive display method for representing data that may be rendered both two-dimensionally and three-dimensionally so as to provide the user with a way to easily orient the displayed data to the desired two-dimensional or three-dimensional view to better understand the relationships between data entry items.

Claim 6.  Lowry and Chono disclose the computing system of claim 1, but Lowry does not explicitly disclose in response to a value from the first dataset being less than a corresponding value from the second dataset, the processor generates a respective first component such that it is smaller in size than a respective second component, as disclosed in the claims.  However, Lowry discloses the values of the data entries may be represented graphically by two dimensional bars, or other appropriate graphics, to convey to the user the relative values of data entries intersected by the corresponding line, wherein each data entry intersected by a line is represented by a bar graph with a height adjusted to the value of the associated data entry to compare the different data entry items (C 5 L 51-61).  That is, as stated above, it is clear that the grid can be oriented such that a plane with its corresponding lines and data entry items are displayed in two dimensions, and each data entry item can be represented by a two-dimensional bar graph to convey the relative values, i.e. greater and lesser values, of the data entries, for comparison, but Lowry does not explicitly disclose that a value from a first dataset that is less than a corresponding value from a second dataset generates a respective first component such that it is smaller in size than a respective second component.  Therefore, considering the teachings of Lowry and Chono, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to a value from the first dataset being less than a corresponding value from the second dataset, the processor generates a respective first component such that it is smaller in size than a respective second component with the teachings of Lowry and Chano with the motivation to provide a more efficient and intuitive display method for representing data that may be rendered both two-dimensionally and three-dimensionally so as to provide the user with a way to easily orient the displayed data to the desired two-dimensional or three-dimensional view to better understand the relationships between data entry items.

Claim 7.  Lowry and Chano disclose the computing system of claim 1, and Lowry further discloses the display system reads data for display, then generates display the components of the grid, and displays the grid, then the display system processes inputs as the user manipulates, updates, or otherwise modifies the display of the grid 58 (C 6 L 19-26) and Chano further discloses initial sections (of the two-dimensional images) are displayed (P 0053, Fig 2).  Therefore, considering the teachings of Lowry and Chono, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the processor is configured to create an initial view of each of the plurality of rotational 3D objects with respective side views of respective first and second components of each of the plurality of rotational 3D objects with the teachings of Lowry and Chano with the motivation to provide a more efficient and intuitive display method for representing data that may be rendered both two-dimensionally and three-dimensionally so as to provide the user with a way to easily orient the displayed data to the desired two-dimensional or three-dimensional view to better understand the relationships between data entry items.

Claim(s) 9, 14, 15 disclose(s) method claim(s) similar to the computing system claim(s) of Claim(s) 1, 6, 7 and is/are rejected with the same rationale.

Claim(s) 17 disclose(s) non-transitory computer-readable storage medium [storing program instructions that when executed cause a processor to perform a method] claim(s) similar to the computing system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 2, 3, 4, 5, 8, 10, 11, 12, 13, 16, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (US 5,848,425) in view of Chono (US 2011/0313291 A1) Minami et al. (EP 1,089,233 A2).

Claim 2.  Lowry and Chono disclose the computing system of claim 1, but Lowry does not disclose for each rotational 3D object, an interior face of the first component is in contact with an interior face of the second component at a position of a respective stationary axis of rotation of the rotational 3D object in the 2D array, as disclosed in the claims.  However, Chono discloses displaying different two-dimensional views from different angles of a three-dimensional object rotated about an axis.  The three-dimensional is not described as being symmetrical, and in fact, the three-dimensional image in Chono is described as being an image of a heart, which has an asymmetrical shape.  In the same field of invention, Minami discloses a plurality of shapes can be displayed overlapping such that at least part of one shape is hidden (unseen) (P 0013) such that after determining a viewpoint (P 0028) the visible part of the unseen object is drawn along the outside edge of the overlapping shape (P 0029) and the object closest to the viewpoint is displayed (P 0066) for example, a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B) and the two adjacent objects may be oriented such that either the obverse side or the reverse side of an object may be displayed (P 0093).  That is, the adjacent objects (polygons) in Minami may be oriented such the obverse side or reverse side of an object may be displayed, therefore, in Fig 6A-6B, the adjacent objects A and B may be oriented such that B completely obscures A, or oriented such that A partial obscures B.  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine for each rotational 3D object, an interior face of the first component is in contact with an interior face of the second component at a position of a respective stationary axis of rotation of the rotational 3D object in the 2D array with the teachings of Lowry and Chono with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Claim 3.  Lowry, Chono and Minami disclose the computing system of claim 2, and Minami further discloses a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B).  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine for each rotational 3D object, the first component comprises a mirrored hemisphere of a hemisphere of the second component and further comprises a different size than the hemisphere of the second component, and the processor rotates the mirrored hemispheres with differing sizes about the respective stationary axis of rotation while facing each other with the teachings of Lowry, Chono and Minami with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Claim 4.  Lowry and Chono disclose the computing system of claim 1, and Lowry discloses each of the (first and second) lines may be translated, rotated, or otherwise manipulated through the (three-dimensional) grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) the selected data entries may be defined by a selected cluster of data entries in two dimensional (or three dimensional) space and the graphics associated with the data entries may be two dimensional (or three dimensional) bar charts, line graphs, pie charts (C 5 L 65 – C 6 L 6) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31).  Lowry appears to disclose the grid of data may be rotated, or otherwise oriented, to display a single face of the grid, and then each line with graphic objects representing a series of data entry items within a plane, for example, lines 100, 104, and 109 shown in Fig 3, may be viewed so as to appear to be two dimensionally and then rotated independently.  Chono discloses displaying an array of two-dimensional images representing a three-dimensional, wherein at least some of the two-dimensional images represent rotated views of the three-dimensional image (P. 0050, Fig 2) about a rotary axis (P. 0078). In Fig 2 of Chono, the top row of two-dimensional images represent two-dimensional views of the three-dimensional image 208 rotated through different angles of rotation about a vertical axis. Note also that the line 109 in Fig 3 of Lowry may be rotated about a vertical axis.  Therefore, considering the teachings of Lowry and Chono, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the processor is further configured to receive a toggle input via the user interface with respect to a rotational 3D object in the 2D array, and, in response, separately rotate the respective rotational 3D object with respect to other rotation 3D objects in the 2D array with the teachings of Lowry with the motivation to provide a more efficient and intuitive display method for representing data that may be rendered both two-dimensionally and three-dimensionally so as to provide the user with a way to easily orient the displayed data to the desired two-dimensional or three-dimensional view to better understand the relationships between data entry items.

Lowry does not disclose thereby creating a 2D view in which a center of an outline of a respective second component is obscured by an outline of a respective first component, as disclosed in the claims.  In the same field of invention, Minami discloses a plurality of shapes can be displayed overlapping such that at least part of one shape is hidden (unseen) (P 0013) such that after determining a viewpoint (P 0028) the visible part of the unseen object is drawn along the outside edge of the overlapping shape (P 0029) and the object closest to the viewpoint is displayed (P 0066) for example, a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B) and the two adjacent objects may be oriented such that either the obverse side or the reverse side of an object may be displayed (P 0093).  That is, the adjacent objects (polygons) in Minami may be oriented such the obverse side or reverse side of an object may be displayed, therefore, in Fig 6A-6B, the adjacent objects A and B may be oriented such that B completely obscures A, or oriented such that A partial obscures B.  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine thereby creating a 2D view in which a center of an outline of a respective second component is obscured by an outline of a respective first component with the teachings of Lowry and Chono with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Claim 5.  Lowry and Chono disclose the computing system of claim 1, but Lowry does not disclose for each rotational 3D object, the first component and the second component each comprise opposing shaped hemispheres with different sizes, as disclosed in the claims.  However, in the same field of invention, Minami further discloses a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B).  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine for each rotational 3D object, the first component and the second component each comprise opposing shaped hemispheres with different sizes with the teachings of Lowry, Chono and Minami with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Claim 8.  Lowry and Chano disclose the computing system of claim 7, but Lowry does not disclose for each rotational 3D object, when the processor rotates the rotational 3D object in a first direction the user interface displays the first component in front of and at least partially obscuring the second component, and when the processor rotates the rotational 3D object in a second direction the user interface displays the second component in front of and at least partially obscuring the first component, as disclosed in the claims.  However, Lowry discloses each of the (first and second) lines may be translated, rotated, or otherwise manipulated through the (three-dimensional) grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) the selected data entries may be defined by a selected cluster of data entries in two dimensional (or three dimensional) space and the graphics associated with the data entries may be two dimensional (or three dimensional) bar charts, line graphs, pie charts (C 5 L 65 – C 6 L 6) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31).  Lowry appears to disclose the grid of data may be rotated, or otherwise oriented, to display a single face of the grid, and then each line with graphic objects representing a series of data entry items within a plane, for example, lines 100, 104, and 109 shown in Fig 3, may be viewed so as to appear to be two dimensionally and then rotated independently.  Chono discloses displaying an array of two-dimensional images representing a three-dimensional, wherein at least some of the two-dimensional images represent rotated views of the three-dimensional image (P. 0050, Fig 2) about a rotary axis (P. 0078). In Fig 2 of Chono, the top row of two-dimensional images represent two-dimensional views of the three-dimensional image 208 rotated through different angles of rotation about a vertical axis. Note also that the line 109 in Fig 3 of Lowry may be rotated about a vertical axis.  In the same field of invention, Minami discloses a plurality of shapes can be displayed overlapping such that at least part of one shape is hidden (unseen) (P 0013) such that after determining a viewpoint (P 0028) the visible part of the unseen object is drawn along the outside edge of the overlapping shape (P 0029) and the object closest to the viewpoint is displayed (P 0066) for example, a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B) and the two adjacent objects may be oriented such that either the obverse side or the reverse side of an object may be displayed (P 0093).  That is, the adjacent objects (polygons) in Minami may be oriented such the obverse side or reverse side of an object may be displayed, therefore, in Fig 6A-6B, the adjacent objects A and B may be oriented such that B completely obscures A, or oriented such that A partial obscures B.  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine for each rotational 3D object, when the processor rotates the rotational 3D object in a first direction the user interface displays the first component in front of and at least partially obscuring the second component, and when the processor rotates the rotational 3D object in a second direction the user interface displays the second component in front of and at least partially obscuring the first component with the teachings of Lowry and Chono with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Claim(s) 10-13, 16 disclose(s) method claim(s) similar to the computing system claim(s) of Claim(s) 2-5 and is/are rejected with the same rationale.

Claim(s) 18, 19, 20 disclose(s) non-transitory computer-readable storage medium [storing program instructions that when executed cause a processor to perform a method] claim(s) similar to the computing system claim(s) of Claim(s) 2, 3, 4 and is/are rejected with the same rationale.

Claim 21.  Lowry and Chono disclose the computing system of claim 1, but Lowry does not disclose wherein, the processor is further configured to rotate the first and second components of the selected rotational 3D object around opposing sides of its respective stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions, as disclosed in the claims.  However, Lowry discloses each of the (first and second) lines may be translated, rotated, or otherwise manipulated through the (three-dimensional) grid to visually display the values of different data entries intersecting the selected line (C 8 L 34-37) the selected data entries may be defined by a selected cluster of data entries in two dimensional (or three dimensional) space and the graphics associated with the data entries may be two dimensional (or three dimensional) bar charts, line graphs, pie charts (C 5 L 65 – C 6 L 6) the data entries may be oriented graphically at any angle in relation to the orientation of the grid to visually convey information (C 6 L 7-9) the user may adjust the viewpoint of the grid to change the apparent orientation of the grid on the display (C 7 L 29-31).  Lowry appears to disclose the grid of data may be rotated, or otherwise oriented, to display a single face of the grid, and then each line with graphic objects representing a series of data entry items within a plane, for example, lines 100, 104, and 109 shown in Fig 3, may be viewed so as to appear to be two dimensionally and then rotated independently.  Chono discloses displaying an array of two-dimensional images representing a three-dimensional, wherein at least some of the two-dimensional images represent rotated views of the three-dimensional image (P. 0050, Fig 2) about a rotary axis (P. 0078). In Fig 2 of Chono, the top row of two-dimensional images represent two-dimensional views of the three-dimensional image 208 rotated through different angles of rotation about a vertical axis. Note also that the line 109 in Fig 3 of Lowry may be rotated about a vertical axis.  In the same field of invention, Minami discloses a plurality of shapes can be displayed overlapping such that at least part of one shape is hidden (unseen) (P 0013) such that after determining a viewpoint (P 0028) the visible part of the unseen object is drawn along the outside edge of the overlapping shape (P 0029) and the object closest to the viewpoint is displayed (P 0066) for example, a graphical object comprised of a sphere A with a smaller diameter than a sphere B, wherein sphere A and sphere B are placed joined at the dissecting line of each diameter such that when viewed by a viewpoint, all of a two-dimensional view of sphere A is visible and only the part of sphere B that extends beyond the edges of sphere A is visible (P 0078, Fig 6A-6B) and the two adjacent objects may be oriented such that either the obverse side or the reverse side of an object may be displayed (P 0093).  That is, the adjacent objects (polygons) in Minami may be oriented such the obverse side or reverse side of an object may be displayed, therefore, in Fig 6A-6B, the adjacent objects A and B may be oriented such that B completely obscures A, or oriented such that A partial obscures B.  Therefore, considering the teachings of Lowry, Chono and Minami, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein, the processor is further configured to rotate the first and second components of the selected rotational 3D object around opposing sides of its respective stationary axis of rotation creating a third view in which the first component is completely obscured by the second component in the two dimensions with the teachings of Lowry and Chono with the motivation to ensure that the graphical elements representing the data entry items in Lowry may be properly compared and interpreted when the items are rotated.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments to the claims are primarily directed to, receiving data from first and second datasets that are correlated by shared attribute.  The data from each dataset indicates how the data changes over time.  The data for each dataset is represented by respective three-dimensional objects, and the three-dimensional objects are displayed adjoined at a common rotational axis.  The size of each three-dimensional object may dynamically represent a correlated data value.  The adjoined three-dimensional objects may be rotated so as to be viewed as adjoined two-dimensional objects from different perspectives.  The viewing perspectives include: viewing the adjoined objects such that they appear side-by-side as two adjoined two-dimensional objects; viewing the adjoined objects such that the smaller object appears as a two-dimensional object in front of the larger object appearing as a two-dimensional object so that the smaller object partially obscures the larger object; viewing the adjoined objects such that the larger object appears as a two-dimensional object in front of the smaller object appearing as a two-dimensional object so that the larger object completely obscures the smaller object.
The examiner has combined new prior art references Lowry and Chono to reject the amended claims.  Lowry displays data representing multiple different attributes, for example, revenue for different industries, in respective countries and for selected years.  The data is displayed as a grid with intersecting planes indicating the attributes (industry, country, and year).  Lines may be displayed parallel to the planes that intersect the data entries in the grid such the data entries vary in the dimension traversed by the line for fixed data entry values in the other two dimensions.  For example, a line may be fixed at a point of intersection for a specific industry and country, and traverse the year dimension, so that a user may readily see how the revenue for a specified industry and country varies per year.  The user may also manipulate both the grid and any line intersecting the grid.  For example, the viewpoint of the grid may be adjusted to change the apparent orientation of the grid, and each line may be translated, rotated, or otherwise manipulated through the grid to visually display the values of different data entries intersecting line.  Furthermore, each data entry value may be represented along a respective line by a two-dimensional or three-dimensional bar.  Given the different ways that a user may manipulate the grid and each line, it is clear that a user could manipulate the grid such that a two-dimensional face of the grid is displayed, and any lines may be displayed (vertically) such that the lines transect the year dimension and each data entry bar represents the variation of the revenue of the two fixed data values, i.e. industry and country, with respect to year.  As stated above, each line may be rotated such that the bars along any line are displayed side-by-side, or rotated such that any bar is displayed facing the user’s viewpoint and other bars are displayed facing away from the user’s view point.  However, while it is clear that the grid and lines may be manipulated to be displayed in two dimensional, Lowry does not explicitly disclose this embodiment.  The examiner combined Chono for the limitation display[ing] a two-dimensional (2D) array of the plurality of rotational 3D objects within a user interface.  
Chono disclosed displaying a series two-dimensional images that represent different viewing angles of a three-dimensional image.  That is, Chono explicitly discloses displaying a grid of two dimensional images that represent a three dimensional image.  Combining Chono with Lowry would clarify the operation in Lowry of adjusting the viewpoint of the grid to display a two-dimensional face, wherein each line is displayed in two dimensions while representing data in three dimensions.
The examiner has combined Minami with Lowry and Chono for the limitations that the respective three-dimensional objects are displayed directly adjacent and adjoined to each other, wherein one object is larger than the other object, and the two adjoined objects may be viewed from a reverse or obverse viewpoint such that the smaller object partially obscures the larger object or the larger object completely obscures the smaller object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/24/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177